Citation Nr: 0006149	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-06 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed respiratory 
disorder, to include chronic obstructive pulmonary disease 
(COPD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to March 
1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a December 1996 rating decision of the 
RO.  

In an August 1990 rating action, the RO determined that the 
veteran was incompetent.  As such, the veteran's wife is the 
payee for the veteran's VA benefits and is acting on his 
behalf.  

In March 1999, the Board remanded this matter for additional 
development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran had combat with the enemy during his active 
service in World War II.  

3.  No competent evidence has been submitted to show that the 
veteran has current respiratory disability, to include 
chronic obstructive pulmonary disease, due to disease or 
injury which was incurred in or aggravated by service.  





CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for a respiratory disorder, to 
include chronic obstructive pulmonary disease.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has further defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Based on a review of available records, the veteran would be 
considered a "combat" veteran, and the Board concedes the 
veteran's combat status.  Consequently, 38 U.S.C.A. § 1154(b) 
and its implementing regulation, 38 C.F.R. § 3.304(d), are to 
be applied.  In pertinent part, 38 C.F.R. § 3.304(d) 
provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection if 
the evidence is consistent with the 
circumstances, conditions or hardships of 
such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Appeals Court) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Collette v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996) 
(citations omitted).  This section considerably lightens the 
burden of a combat veteran who seeks benefits for disease or 
injury which he alleges was incurred in combat in service.  
Id. at 392.  The third step requires the Board to consider 
whether there is clear and convincing proof which would rebut 
the presumption of service connection.  Id. at 393.  

In this case, the Board finds that the veteran has proffered 
satisfactory lay evidence of respiratory difficulties during 
service.  The veteran has attributed his respiratory problems 
to poor ventilation while onboard a ship in service.  

However, even if the Board determined that the veteran 
suffered from respiratory difficulties in service, that would 
not end its analysis.  There also must be competent evidence 
of a nexus relating current disability to the period of 
service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  

Although the veteran has presented sufficient medical 
evidence which documents that he currently suffers from 
severe chronic obstructive pulmonary disease and asthma, no 
competent evidence has been submitted which serves to link 
this currently demonstrated disability to a disease or injury 
which was incurred in or aggravated by service.  

The Board is cognizant of the veteran's opinion that he 
suffers from a respiratory disability attributable to 
service; however, the veteran, as a lay person, is not 
competent to offer an opinion as to the questions of medical 
diagnosis or causation presented in this case.  See Espiritu 
v. Brown, 2 Vet. App. 492 (1992).  

In the absence of medical evidence to support his assertions 
that he has current respiratory disability due to disease or 
injury which was incurred in or aggravated by service, the 
Board must conclude that the veteran has failed to meet his 
initial burden of producing evidence of a well-grounded 
claim.  Hence, service connection must be denied.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that another remand is not required in this 
case as compliance with the mandates of 38 U.S.C.A. § 5103(a) 
has been previously achieved.  



ORDER

Service connection for a respiratory disorder, to include 
chronic obstructive pulmonary disease, is denied, as a well-
grounded claim has not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

